DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 1, 2017 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “100” has been used to designate both apparatus for processing query and data table.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 1, 390, and 410.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 370.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: Paragraphs [0008], [0016], [0019], [0038], and [0039] of Applicant’s published specification recite a “cash table,” which is incorrectly spelled. Examiner suggests revising the term “cash table” to “cache table.”   


Claim Objections
Claim 2 is objected to because of the following informalities:  Claim 2, line 5 recites a “cash table,” which is incorrectly spelled. Examiner suggests revising the term “cash table” to “cache table.” Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  Claim 10, line 3 recites a “cash table,” which is incorrectly spelled. Examiner suggests revising the term “cash table” to “cache table.” Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  Claim 13, line 5 recites a “cash table,” which is incorrectly spelled. Examiner suggests revising the term “cash table” to “cache table.” Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-16 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claims purport to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fail 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the selected partition column sets” in line 8 of the claim. There is insufficient antecedent basis for this limitation in the claim. Examiner suggests revising the claim to recite “the selected one or more partition column sets.”
Claim 2 recites the limitation "the partition column sets" in lines 2-3 of the claim. There is insufficient antecedent basis for this limitation in the claim. Examiner suggests revising the claim to recite “the one or more partition column sets present in the selected partition.” 
Claim 3 recites “the partition column sets” in line 4 of the claim. It is unclear whether this limitation refers to “the selected partition column sets,” recited by claim 1, line 8, or “formed partition column sets,” recited by claim 3, line 3. Examiner assumes the limitation refers to “formed partition 
Claim 7 recites the limitation "the horizontal partition" in line 7 of the claim. There is insufficient antecedent basis for this limitation in the claim. Examiner suggests revising the claim to recite “the horizontal partitions.”
Claim 12 recites “to process the query the selected partition column set” in lines 10-11 of the claim. It is unclear whether the query or the partition column set is being processed. Examiner assumes that the query is being processed. Examiner suggests revising the limitation to recite “to process the query for the selected partition column set.” 
Claim 12 recites the limitation "the selected partition column set" in lines 10-11 of the claim.  There is insufficient antecedent basis for this limitation in the claim. Examiner suggests revising the claim to recite “the selected one or more partition column sets.” 
Claim 13 recites the limitation "the partition column sets" in lines 2-3 of the claim.  There is insufficient antecedent basis for this limitation in the claim. Examiner suggests revising the claim to recite “the one or more partition column sets present in the selected horizontal partition.”
Claim 16 recites the limitation "the partition column sets" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim. Examiner suggests revising the claim to recite “data blocks corresponding to partition column sets.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5, 6, 12, 13, and 16 are rejected under 35 U.S.C. 102(b) as being anticipated by Morkel et al. (US Patent No. 10,346,434).

As to claim 1, Morkel teaches a method for processing a query by an apparatus for processing the query, the method comprising:
when the query [read/write] is input and partitions are present in a data table, selecting a partition corresponding to the input query (see e.g., col. 7, line 25-col. 8, line 15 for the database including one or more materialization nodes 167, such as 167A-167C, at each of which at least a subset of the database contents are materialized, each materialization node including a respective data store 131 (e.g., data stores 131A-131C) and a corresponding data store manager (DSM) 130 (e.g., DSMs 130A-130C) implemented at one or more computing devices, at least one object Obj1 of the database (such as a table) being divided into partitions Obj1.P1, Obj1.P2 and Obj1.P3 stored at data stores 131A, 131B and 131C respectively, the database comprising numerous data objects, some of which (such as Obj1) may be partitioned in accordance with partitioning policies 195 determined at and/or stored by a materialization scalability manager 194, the scalability policy for a given object such as a table, for example, indicating the technique to be used to map various subsets of the object's data (e.g., various rows or columns of the table) to different partitions such as Obj1.P1, Obj1.P2 or Obj1.P3, the partitioning policies being used by the transaction submitting components, for example, to determine, during transaction request preparation, the particular materialization node to which a read operation directed to a particular subset of a data object such as Obj1 is to be directed, and write appliers 133 utilizing the partitioning policies 195 to select committed reads that are to be propagated to a given materialization node, col. 12, lines 40-56 for FIG. 2 illustrating examples of partitioning a table of a multi-data-store database horizontally based on values of primary key attributes, col. 35, lines 3-17 for a given write applier WA1 determining the partitioning policy applicable to it, WA1 being responsible for processing the committed transaction entries of a journal of the storage system in sequence number order, at least some of which may indicate one or more writes, and during the processing, a particular journal entry JE being examined by WA1, col. 35, lines 18-29 for the values of one or more attributes indicated in JE being examined to determine the partition(s) to which the writes of JE belong, , e.g., from a materialized version of a journal schema which may be stored at the materialization node MN1 with which the write applier is affiliated, col. 35, lines 30-51 for the write applier WA1 then determining whether the partition(s) identified for the JE writes are among the partitions stored/materialized at MN1  and if a given write belongs to a partition materialized at MN1, the write being directed to MN1, and a record of that write being stored at MN1's storage device(s). When a read or write directed to a partitioned data table is input, a partition corresponding to the read or write is selected. The broadest reasonable interpretation of a method claim having contingent limitations does not include steps that are not required to be performed because the condition(s) precedent are not met. See MPEP 2111.04(II). Since the claim does not require partitions to be present in the data table, then selecting a partition corresponding to the input query is not required by the broadest reasonable interpretation.);
when one or more partition column sets [subset of attributes] are present in the selected partition, selecting one or more partition column sets corresponding to the input query (see e.g., col. 13, lines 37-59 for in at least some databases, a given table such as Table2 comprising a very large number of attributes or columns, and not all the attributes having to be materialized at every data store to meet the needs of various applications using the database and according to vertical partitioning policy 395's partition definitions, at least four partitions with different combinations of Table2 attributes being defined, col. 13, line 60 – col. 14, line 3 for FIG. 4 illustrating an example of a hybrid partitioning policy involving both horizontal and vertical partitioning, and col. 14, lines 4-23 for conceptually, hybrid partitioning being thought of as being implemented in two steps—for example, a horizontal partitioning step 451 followed by vertical a vertical partitioning step 452 and the hybrid partitioning policy being implemented by first identifying the horizontal partitions to which the writes are to be applied, and then by selecting the subset of attributes whose values are to be stored at each materialization node configured for those horizontal partitions. When subsets of attributes are present in the selected partition, a subset of attributes corresponding to the read or write is selected. The broadest reasonable interpretation of a method claim having contingent limitations does not include steps that are not required to be performed because the condition(s) precedent are not met. See MPEP 2111.04(II). Since the claim does not require partition column sets to be present in the selected partition, then selecting one or more partition column sets corresponding to the input query is not required by the broadest reasonable interpretation.); and
processing the query for the selected partition column sets (see e.g., col. 7, line 25-col. 8, line 15 for write appliers 133 utilizing the partitioning policies 195 to select committed reads that are to be propagated to a given materialization node, col. 35, lines 30-51 for if a given write belongs to a partition materialized at MN1, the write being directed to MN1, and a record of that write being stored at MN1's storage device(s), and col. 14, lines 4-23 for the hybrid partitioning policy being implemented by first identifying the horizontal partitions to which the writes are to be applied, and then by selecting the subset of attributes whose values are to be stored at each materialization node configured for those horizontal partitions. The read or write for the selected subset of attributes is processed. The broadest reasonable interpretation of a method claim having contingent limitations does not include steps that are not required to be performed because the condition(s) precedent are not met. See MPEP 2111.04(II). Since the claim does not require partition column sets to be present in the selected partition, then processing a query for one or more partition column sets is not required by the broadest reasonable interpretation.).

As to claim 2, Morkel teaches the method of claim 1, wherein: when the data table is divided into one or more horizontal partitions, the partition column sets are data structures in which a column set obtained by grouping one or more columns configuring the data table for each of the horizontal partitions is stored in a cash table (see e.g., col. 14, lines 24-45 for based on the horizontal partitioning policy 410 of the hybrid partitioning policy 495 (which in turn may be based on values of some combination of the attributes Attr1-Attr4), rows R1, R4 and R5 being assigned to a horizontal partition HP1, rows R2 and R7 being assigned to horizontal partition HP2, while rows R3 and R6 being assigned to horizontal partition HP3, in accordance with the vertical partitioning policy 412, the attributes of each of the sets of rows of the horizontal partition being distributed as follows, Attr1, Attr2 and Attr4 values being mapped to one vertical partition, while Attr1 and Attr3 being mapped to a second vertical partition, and as shown, the net result of applying the hybrid partitioning policy 495 to the seven example rows of Table3 including hybrid partitions HP1.VP1, HP1.VP2, HP2.VP1, HP2.VP2, HP3.VP1 and HP3.VP2, and in various embodiments, these hybrid partitions being stored at some number of materialization nodes and col. 12, lines 16-36 for types of data stores comprising instances of a distributed cache. When the table is divided into horizontal partitions, the subsets of attributes are data structures in which a set of attributes obtained by grouping attributes configuring the table for each of the horizontal partitions is stored in a table, which may be stored in cache. The broadest reasonable interpretation of a method claim having contingent limitations does not include steps that are not required to be performed because the condition(s) precedent are not met. See MPEP 2111.04(II). Since the claim does not require partitions to be present in the data table, then obtaining partition column sets for the horizontal partitions is not required by the broadest reasonable interpretation.).

As to claim 5, Morkel teaches the method of claim 1, further comprising:
when the partitions are not present in the data table, processing the query for the data table (see e.g., col. 26, lines 18-33 for FIG. 13 illustrating the snapshot creation process for an un-partitioned database, col. 27, lines 27-67 for the set of journal entries to be considered for inclusion in a snapshot containing only entries corresponding to record modifications, and col. 29, lines 24-39 for the entries of compact snapshot 1322B being applied to data store 1330C. Record modifications are processed for a database when partitions are not present in the database. The broadest reasonable interpretation of a method claim having contingent limitations does not include steps that are not required to be performed because the condition(s) precedent are not met. See MPEP 2111.04(II). Since the claim does not require partitions to be absent from the data table, then processing the query for the data table is not required by the broadest reasonable interpretation.); and
when the partition column sets are not present in the selected partition, processing the query for the selected partition (see e.g., col. 7, line 25-col. 8, line 15 for write appliers 133 utilizing the partitioning policies 195 to select committed reads that are to be propagated to a given materialization node, col. 12, lines 40-56 for FIG. 2 illustrating examples of partitioning a table of a multi-data-store database horizontally based on values of primary key attributes, col. 13, lines 25-36 for the partitioning policies 295 being described as “horizontal” because all the attributes of a given row of Table1 (e.g., AttributeA-AttributeF) may be mapped to the same materialization node, and col. 35, lines 30-51 for if a given write belongs to a partition materialized at MN1, the write being directed to MN1, and a record of that write being stored at MN1's storage device(s).  The read or write is processed for the horizontal partition when the subsets of attributes are not present in the horizontal partition. The broadest reasonable interpretation of a method claim having contingent limitations does not include steps that are not required to be performed because the condition(s) precedent are not met. See MPEP 2111.04(II). Since the claim does not require partition column sets to be absent from the selected partition, then processing the query for the selected partition is not required by the broadest reasonable interpretation.). 

As to claim 6, Morkel teaches the method of claim 1, wherein:
the apparatus for processing the query is a distribute query processing engine [transaction submitting component] (see e.g., col. 7, line 25-col. 8, line 15 for the database including one or more materialization nodes 167, such as 167A-167C, at each of which at least a subset of the database contents are materialized, each materialization node including a respective data store 131 (e.g., data stores 131A-131C) and a corresponding data store manager (DSM) 130 (e.g., DSMs 130A-130C) implemented at one or more computing devices, at least one object Obj1 of the database (such as a table) being divided into partitions Obj1.P1, Obj1.P2 and Obj1.P3 stored at data stores 131A, 131B and 131C respectively, the database comprising numerous data objects, some of which (such as Obj1) may be partitioned in accordance with partitioning policies 195 determined at and/or stored by a materialization scalability manager 194, the scalability policy for a given object such as a table, for example, indicating the technique to be used to map various subsets of the object's data (e.g., various rows or columns of the table) to different partitions such as Obj1.P1, Obj1.P2 or Obj1.P3, and the partitioning policies being used by the transaction submitting components, for example, to determine, during transaction request preparation, the particular materialization node to which a read operation directed to a particular subset of a data object such as Obj1 is to be directed. The transaction submitting component determines which materialization node, of a plurality of distributed materialization nodes, a read is directed to and prepares the transaction request accordingly.).

As to claim 12, Morkel teaches an apparatus [write applier] for processing a query [write]; the apparatus comprising:
an input/output unit configured to receive the query (see e.g., col. 8, lines 16-33 for the journal manager 101 implementing a set of programmatic interfaces 191 for journal reads 118 (e.g., reads 119A-119C from the write appliers 133A-133C associated with the materialization nodes 167A-167C) and col. 35, lines 3-17 for write applier WA1 being responsible for processing the committed transaction entries of a journal of the storage system in sequence number order, at least some of which may indicate one or more writes and during the processing, a particular journal entry JE being examined (element 1804) by WA1. The write applier receives a write request from the journal.); and
a processor connected to the input/output unit and performing a query processing (see e.g., col. 35, lines 3-17 for FIG. 18 being a flow diagram illustrating aspects of operations that may be performed at a write applier of a multi-data-store storage system at which partitioning policies are implemented, write applier WA1 being responsible for processing the committed transaction entries of a journal of the storage system in sequence number order, at least some of which may indicate one or more writes and during the processing, and a particular journal entry JE being examined (element 1804) by WA1. The write applier receives a write request from the journal and performs other operations to process the write request.),
wherein the processor is configured 
to select a horizontal partition corresponding to the received query among horizontal partitions of a data table when the query is received through the input/output unit  (see e.g., col. 7, line 25-col. 8, line 15 for the database including one or more materialization nodes 167, such as 167A-167C, at each of which at least a subset of the database contents are materialized, each materialization node including a respective data store 131 (e.g., data stores 131A-131C) and a corresponding data store manager (DSM) 130 (e.g., DSMs 130A-130C) implemented at one or more computing devices, at least one object Obj1 of the database (such as a table) being divided into partitions Obj1.P1, Obj1.P2 and Obj1.P3 stored at data stores 131A, 131B and 131C respectively, the database comprising numerous data objects, some of which (such as Obj1) may be partitioned in accordance with partitioning policies 195 determined at and/or stored by a materialization scalability manager 194, the scalability policy for a given object such as a table, for example, indicating the technique to be used to map various subsets of the object's data (e.g., various rows or columns of the table) to different partitions such as Obj1.P1, Obj1.P2 or Obj1.P3, and write appliers 133 utilizing the partitioning policies 195 to select committed reads that are to be propagated to a given materialization node, col. 12, lines 40-56 for FIG. 2 illustrating examples of partitioning a table of a multi-data-store database horizontally based on values of primary key attributes, col. 35, lines 18-29 for the values of one or more attributes indicated in JE being examined to determine the partition(s) to which the writes of JE belong, , e.g., from a materialized version of a journal schema which may be stored at the materialization node MN1 with which the write applier is affiliated, and col. 35, lines 30-51 for the write applier WA1 then determining whether the partition(s) identified for the JE writes are among the partitions stored/materialized at MN1 and if a given write belongs to a partition materialized at MN1, the write being directed to MN1, and a record of that write being stored at MN1's storage device(s). When a write directed to a partitioned data table is input, a horizontal partition corresponding to the write is selected.), to select one or more partition column sets [subset of attributes] corresponding to the received query when the one or more partition column sets are present in the selected horizontal partition (see e.g., col. 13, lines 37-59 for in at least some databases, a given table such as Table2 comprising a very large number of attributes or columns, and not all the attributes having to be materialized at every data store to meet the needs of various applications using the database and according to vertical partitioning policy 395's partition definitions, at least four partitions with different combinations of Table2 attributes being defined, col. 13, line 60 – col. 14, line 3 for FIG. 4 illustrating an example of a hybrid partitioning policy involving both horizontal and vertical partitioning, and col. 14, lines 4-23 for conceptually, hybrid partitioning being thought of as being implemented in two steps—for example, a horizontal partitioning step 451 followed by vertical a vertical partitioning step 452 and the hybrid partitioning policy being implemented by first identifying the horizontal partitions to which the writes are to be applied, and then by selecting the subset of attributes whose values are to be stored at each materialization node configured for those horizontal partitions. When subsets of attributes are present in the selected horizontal partition, a subset of attributes corresponding to the write is selected.), and to process the query the selected partition column set (see e.g., col. 7, line 25-col. 8, line 15 for write appliers 133 utilizing the partitioning policies 195 to select committed reads that are to be propagated to a given materialization node, col. 35, lines 30-51 for if a given write belongs to a partition materialized at MN1, the write being directed to MN1, and a record of that write being stored at MN1's storage device(s), and col. 14, lines 4-23 for the hybrid partitioning policy being implemented by first identifying the horizontal partitions to which the writes are to be applied, and then by selecting the subset of attributes whose values are to be stored at each materialization node configured for those horizontal partitions. The write for the selected subset of attributes is processed.).

As to claim 13, Morkel teaches the apparatus of claim 12, wherein:
when the data table is divided into one or more horizontal partitions, the partition column sets are data structures in which a column set obtained by grouping one or more columns configuring the data table for each of the horizontal partitions is stored in a cash table (see e.g., col. 14, lines 24-45 for based on the horizontal partitioning policy 410 of the hybrid partitioning policy 495 (which in turn may be based on values of some combination of the attributes Attr1-Attr4), rows R1, R4 and R5 being assigned to a horizontal partition HP1, rows R2 and R7 being assigned to horizontal partition HP2, while rows R3 and R6 being assigned to horizontal partition HP3, in accordance with the vertical partitioning policy 412, the attributes of each of the sets of rows of the horizontal partition being distributed as follows, Attr1, Attr2 and Attr4 values being mapped to one vertical partition, while Attr1 and Attr3 being mapped to a second vertical partition, and as shown, the net result of applying the hybrid partitioning policy 495 to the seven example rows of Table3 including hybrid partitions HP1.VP1, HP1.VP2, HP2.VP1, HP2.VP2, HP3.VP1 and HP3.VP2, and in various embodiments, these hybrid partitions being stored at some number of materialization nodes and col. 12, lines 16-36 for types of data stores comprising instances of a distributed cache. When the table is divided into horizontal partitions, the subsets of attributes are data structures in which a set of attributes obtained by grouping attributes configuring the table for each of the horizontal partitions is stored in a table, which may be stored in cache.).

As to claim 16, Morkel teaches the apparatus of claim 12, wherein:
data blocks corresponding to the horizontal partitions and data blocks corresponding to the partition column sets are distributed and stored in a plurality of nodes [materialization nodes and journal] of a distribute file system (see e.g., col. 4, lines 31-44 for each write applier examining all the journal entries sequentially in some embodiments, and using the partitioning policy to select a subset of written data (indicated in the committed transaction entries of the journal) to be propagated to a given partition of a data object stored at a materialization node, col. 7, line 25-col. 8, line 15 for the database including one or more materialization nodes 167, such as 167A-167C, at each of which at least a subset of the database contents are materialized, each materialization node including a respective data store 131 (e.g., data stores 131A-131C) and a corresponding data store manager (DSM) 130 (e.g., DSMs 130A-130C) implemented at one or more computing devices, at least one object Obj1 of the database (such as a table) being divided into partitions Obj1.P1, Obj1.P2 and Obj1.P3 stored at data stores 131A, 131B and 131C respectively, the database comprising numerous data objects, some of which (such as Obj1) may be partitioned in accordance with partitioning policies 195 determined at and/or stored by a materialization scalability manager 194, the scalability policy for a given object such as a table, for example, indicating the technique to be used to map various subsets of the object's data (e.g., various rows or columns of the table) to different partitions such as Obj1.P1, Obj1.P2 or Obj1.P3, and write appliers 133 utilizing the partitioning policies 195 to select committed reads that are to be propagated to a given materialization node and col. 12, lines 16-36 for data stores comprising network-accessible block storage services and file system services. Data blocks corresponding to partitions are distributed in a journal and a plurality of materialization nodes of a distribute file system.), and
the apparatus for processing the query processes the query by reading the data blocks corresponding to the partition column sets of the horizontal partition corresponding to the received query (see e.g., col. 7, line 25-col. 8, line 15 for write appliers 133 utilizing the partitioning policies 195 to select committed reads that are to be propagated to a given materialization node, col. 14, lines 4-23 for the hybrid partitioning policy being implemented by first identifying the horizontal partitions to which the writes are to be applied, and then by selecting the subset of attributes whose values are to be stored at each materialization node configured for those horizontal partitions, col. 35, lines 3-17 for a given write applier WA1 determining the partitioning policy applicable to it, WA1 being responsible for processing the committed transaction entries of a journal of the storage system in sequence number order, at least some of which may indicate one or more writes, and during the processing, a particular journal entry JE being examined by WA1, col. 35, lines 18-29 for the values of one or more attributes indicated in JE being examined to determine the partition(s) to which the writes of JE belong, , e.g., from a materialized version of a journal schema which may be stored at the materialization node MN1 with which the write applier is affiliated, and col. 35, lines 30-51 for the write applier WA1 then determining whether the partition(s) identified for the JE writes are among the partitions stored/materialized at MN1 and if a given write belongs to a partition materialized at MN1, the write being directed to MN1, and a record of that write being stored at MN1's storage device(s). The write applier processes the write by reading, from the journal, the write data corresponding to the attribute sets of the horizontal partition corresponding to the write.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 7-11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Morkel et al. (US Patent No. 10,346,434) as applied to claims 1, 2, 5, 6, 12, 13, and 16 above, and further in view of Agrawal et al. (NPL entitled “Integrating Vertical and Horizontal Partitioning into Automated Physical Database Design, dated June 13-18, 2004).

As to claim 3, the limitations of parent claim 1 have been discussed above. Morkel teaches wherein:
one or more partition column sets are selectively formed for each of the partitions of the data table (see e.g., col. 14, lines 24-45 for based on the horizontal partitioning policy 410 of the hybrid partitioning policy 495 (which in turn may be based on values of some combination of the attributes Attr1-Attr4), rows R1, R4 and R5 being assigned to a horizontal partition HP1, rows R2 and R7 being assigned to horizontal partition HP2, while rows R3 and R6 being assigned to horizontal partition HP3, in accordance with the vertical partitioning policy 412, the attributes of each of the sets of rows of the horizontal partition being distributed as follows, Attr1, Attr2 and Attr4 values being mapped to one vertical partition, while Attr1 and Attr3 being mapped to a second vertical partition, and as shown, the net result of applying the hybrid partitioning policy 495 to the seven example rows of Table3 including hybrid partitions HP1.VP1, HP1.VP2, HP2.VP1, HP2.VP2, HP3.VP1 and HP3.VP2, and in various embodiments, these hybrid partitions being stored at some number of materialization nodes. Attribute sets are selectively formed for each of the horizontal partitions of the partitioned table.).
Mokel does not specifically disclose wherein: the number of formed partition column sets and the kind of columns forming the partition column sets are different for each of the partitions. However, Agrawal teaches wherein:
the number of formed partition column sets [sub-tables] and the kind of columns forming the partition column sets are different for each of the partitions [hash partitions] (see e.g., p. 360, section 2.1 for vertical partitioning of a table T splitting it into two or more tables (which we refer to as sub-tables), each of which contains a subset of the columns in T, p. 361, section 2.1 for in hash partitioning, the partition number for a given row being generated by applying a system defined hash function on all columns in a specified set of partitioning column(s) of the object, p. 361, definition 1 for a physical design structure being defined as an object and its associated partitioning method and denoting a physical design structure by (O,P,C) where O is an object, P is a partitioning method and C is the ordered set of columns of O on which P is applied, and p. 361, Example 2 for in Definition 1, the object O itself being a sub-table (i.e., a vertical partition of an original table) and this allowing us to consider the benefits of vertical and horizontal partitioning. Different hash partitions belong to different numbers of sub-tables. Different hash partitions belong to different sub-tables comprising different kinds of columns.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the journal-based multi-data-store database of Morkel wherein: the number of formed partition column sets and the kind of columns forming the partition column sets are different for each of the partitions, as taught by Agrawal, for the benefit of reducing the cost of accessing and processing data (see e.g., Agrawal, p. 359, Introduction).

As to claim 7, Morkel teaches a method for configuring a column set for processing a query, the method comprising:
divide a data table into a plurality of horizontal partitions (see e.g., col. 12, lines 40-56 for FIG. 2 illustrating examples of partitioning a table of a multi-data-store database horizontally based on values of primary key attributes); and
selectively configuring one or more partition column sets [subset of attributes] obtained by grouping one or more columns configuring the data table, for each of the horizontal partition see e.g., col. 13, lines 37-59 for in at least some databases, a given table such as Table2 comprising a very large number of attributes or columns, and not all the attributes having to be materialized at every data store to meet the needs of various applications using the database and according to vertical partitioning policy 395's partition definitions, at least four partitions with different combinations of Table2 attributes being defined, col. 13, line 60 – col. 14, line 3 for FIG. 4 illustrating an example of a hybrid partitioning policy involving both horizontal and vertical partitioning, col. 14, lines 4-23 for conceptually, hybrid partitioning being thought of as being implemented in two steps—for example, a horizontal partitioning step 451 followed by vertical a vertical partitioning step 452 and the hybrid partitioning policy being implemented by first identifying the horizontal partitions to which the writes are to be applied, and then by selecting the subset of attributes whose values are to be stored at each materialization node configured for those horizontal partitions, and col. 14, lines 24-45 for based on the horizontal partitioning policy 410 of the hybrid partitioning policy 495 (which in turn may be based on values of some combination of the attributes Attr1-Attr4), rows R1, R4 and R5 being assigned to a horizontal partition HP1, rows R2 and R7 being assigned to horizontal partition HP2, while rows R3 and R6 being assigned to horizontal partition HP3, in accordance with the vertical partitioning policy 412, the attributes of each of the sets of rows of the horizontal partition being distributed as follows, Attr1, Attr2 and Attr4 values being mapped to one vertical partition, while Attr1 and Attr3 being mapped to a second vertical partition, and as shown, the net result of applying the hybrid partitioning policy 495 to the seven example rows of Table3 including hybrid partitions HP1.VP1, HP1.VP2, HP2.VP1, HP2.VP2, HP3.VP1 and HP3.VP2, and in various embodiments, these hybrid partitions being stored at some number of materialization nodes. Subsets of attributes obtained by grouping one or more columns configuring the data table are selectively configured for each horizontal partition.).

analyzing a workload of the query to divide a data table into a plurality of horizontal partitions (see e.g., p. 361, section 2.1 for a range partitioning method being defined by a tuple (c, V) where c is a column type and V is an ordered sequence of values from the domain of c and partitioning table T into 3 partitions, one per range defined by the sequence of dates, p. 361-362, section 2.3 for considering a query with the WHERE clause Age < 30 and Salary > 50K, if neither condition by itself is very selective, e.g., each selects 20% of records, partitioning on Age and Salary Column(s) not being very useful, however, if the conjunction of their selectivities is small, e.g., 5%,, an index on salary, range partitioned on the Age column, benefiting the query significantly, and p. 362, section 2.3 for carefully picking boundary values of the range partitioning to be useful for overall workload rather than just for a few queries.); and
selectively configuring one or more partition column sets, based on a result of the analysis of the workload of the query (see e.g., p. 361, example 2 for the physical design structure representing the table hash partitioned into 4 partitions on a column, p. 362, section 3 for the combinatorial explosion in the number of physical design structures that must be considered being a result of the large number of column-groups (i.e., sets of columns) that are, in principle, relevant for the workload, a pre-processing step eliminating from further consideration a large number of column-groups that can at best have only a marginal impact on the quality of the final solution, the output of this step being a set of “interesting column groups” for the workload, the interesting column-groups identified forming the basis for the physical design structures considered, the Candidate Selection step selecting for each query in the workload (i.e., one query at a time), a set of very good configurations for that query in a cost-based manner by consulting the query optimizer component of the database system, and a physical design structure that is part of the selected configurations of one or more queries in the workload being referred to as a candidate, and p. 263, section 3 for taking as input the candidates and producing a physical database design. Column sets are eliminated and grouped based on analysis of the workload.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the journal-based multi-data-store database of Morkel to analyze a workload of the query to divide a data table into a plurality of horizontal partitions; and selectively configure one or more partition column sets, based on a result of the analysis of the workload of the query, as taught by Agrawal, for the benefit of reducing the cost of accessing and processing data (see e.g., Agrawal, p. 359, Introduction).

As to claim 8, the limitations of parent claim 7 have been discussed above. Morkel does not specifically disclose wherein: the number of formed partition column sets is different for each of the horizontal partitions. However, Agrawal teaches wherein:
the number of formed partition column sets [sub-tables] is different for each of the horizontal partitions [hash partitions] (see e.g., p. 360, section 2.1 for vertical partitioning of a table T splitting it into two or more tables (which we refer to as sub-tables), each of which contains a subset of the columns in T, p. 361, section 2.1 for in hash partitioning, the partition number for a given row being generated by applying a system defined hash function on all columns in a specified set of partitioning column(s) of the object, p. 361, definition 1 for a physical design structure being defined as an object and its associated partitioning method and denoting a physical design structure by (O,P,C) where O is an object, P is a partitioning method and C is the ordered set of columns of O on which P is applied, and p. 361, Example 2 for in Definition 1, the object O itself being a sub-table (i.e., a vertical partition of an original table) and this allowing us to consider the benefits of vertical and horizontal partitioning. Different hash partitions belong to different numbers of sub-tables.) .
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the journal-based multi-data-store database of Morkel wherein: the number of formed partition column sets is different for each of the horizontal partitions, as taught by Agrawal, for the benefit of reducing the cost of accessing and processing data (see e.g., Agrawal, p. 359, Introduction).

As to claim 9, the limitations of parent claim 7 have been discussed above. Morkel does not specifically disclose wherein: the kind of columns configuring the partition column sets is different for each of the horizontal partitions. However, Agrawal teaches wherein:
the kind of columns configuring the partition column sets [sub-tables] is different for each of the horizontal partitions [hash partitions] (see e.g., p. 360, section 2.1 for vertical partitioning of a table T splitting it into two or more tables (which we refer to as sub-tables), each of which contains a subset of the columns in T, p. 361, section 2.1 for in hash partitioning, the partition number for a given row being generated by applying a system defined hash function on all columns in a specified set of partitioning column(s) of the object, p. 361, definition 1 for a physical design structure being defined as an object and its associated partitioning method and denoting a physical design structure by (O,P,C) where O is an object, P is a partitioning method and C is the ordered set of columns of O on which P is applied, and p. 361, Example 2 for in Definition 1, the object O itself being a sub-table (i.e., a vertical partition of an original table) and this allowing us to consider the benefits of vertical and horizontal partitioning. Different hash partitions belong to different sub-tables comprising different kinds of columns.).


As to claim 10, the limitations of parent claim 7 have been discussed above. Morkel teaches wherein:
the configuring of the one or more partition column sets includes storing the partition column sets in a cash table (see e.g., col. 14, lines 24-45 for based on the horizontal partitioning policy 410 of the hybrid partitioning policy 495 (which in turn may be based on values of some combination of the attributes Attr1-Attr4), rows R1, R4 and R5 being assigned to a horizontal partition HP1, rows R2 and R7 being assigned to horizontal partition HP2, while rows R3 and R6 being assigned to horizontal partition HP3, in accordance with the vertical partitioning policy 412, the attributes of each of the sets of rows of the horizontal partition being distributed as follows, Attr1, Attr2 and Attr4 values being mapped to one vertical partition, while Attr1 and Attr3 being mapped to a second vertical partition, and as shown, the net result of applying the hybrid partitioning policy 495 to the seven example rows of Table3 including hybrid partitions HP1.VP1, HP1.VP2, HP2.VP1, HP2.VP2, HP3.VP1 and HP3.VP2, and in various embodiments, these hybrid partitions being stored at some number of materialization nodes and col. 12, lines 16-36 for types of data stores comprising instances of a distributed cache. The vertical partitions are stored in cache.).

As to claim 11, the limitations of parent claim 7 have been discussed above. Morkel teaches wherein:
the configuring of the one or more partition column sets further includes:
integrating at least two partition column sets of a plurality of partition column sets for one or more horizontal partitions when the plurality of partition column sets are formed for each of the horizontal partitions (see e.g., col. 18, lines 17-26 for a client 720 submitting partition modification requests 732, e.g., requests to merge previously-generated partitions, in response to such a request 732, the control plane components initiating the required configuration operations (e.g., modifying the metadata used by write appliers to select the writes to be propagated to a given partition, establishing new materialization nodes, and the like), and a modification acknowledgement message 734 being transmitted to the client 720 after the requested changes have been made. Partitions are merged.).

As to claim 14, the limitations of parent claim 12 have been discussed above. Morkel teaches wherein:
one or more partition column sets are selectively formed for each of the partitions of the data table (see e.g., col. 14, lines 24-45 for based on the horizontal partitioning policy 410 of the hybrid partitioning policy 495 (which in turn may be based on values of some combination of the attributes Attr1-Attr4), rows R1, R4 and R5 being assigned to a horizontal partition HP1, rows R2 and R7 being assigned to horizontal partition HP2, while rows R3 and R6 being assigned to horizontal partition HP3, in accordance with the vertical partitioning policy 412, the attributes of each of the sets of rows of the horizontal partition being distributed as follows, Attr1, Attr2 and Attr4 values being mapped to one vertical partition, while Attr1 and Attr3 being mapped to a second vertical partition, and as shown, the net result of applying the hybrid partitioning policy 495 to the seven example rows of Table3 including hybrid partitions HP1.VP1, HP1.VP2, HP2.VP1, HP2.VP2, HP3.VP1 and HP3.VP2, and in various embodiments, these hybrid partitions being stored at some number of materialization nodes. Attribute sets are selectively formed for each of the horizontal partitions of the partitioned table.).

the number of formed partition column sets [sub-tables] and the kind of columns forming the partition column sets are different for each of the partitions [hash partitions] (see e.g., p. 360, section 2.1 for vertical partitioning of a table T splitting it into two or more tables (which we refer to as sub-tables), each of which contains a subset of the columns in T, p. 361, section 2.1 for in hash partitioning, the partition number for a given row being generated by applying a system defined hash function on all columns in a specified set of partitioning column(s) of the object, p. 361, definition 1 for a physical design structure being defined as an object and its associated partitioning method and denoting a physical design structure by (O,P,C) where O is an object, P is a partitioning method and C is the ordered set of columns of O on which P is applied, and p. 361, Example 2 for in Definition 1, the object O itself being a sub-table (i.e., a vertical partition of an original table) and this allowing us to consider the benefits of vertical and horizontal partitioning. Different hash partitions belong to different numbers of sub-tables. Different hash partitions belong to different sub-tables comprising different kinds of columns.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the journal-based multi-data-store database of Morkel wherein: the number of formed partition column sets and the kind of columns forming the partition column sets are different for each of the partitions, as taught by Agrawal, for the benefit of reducing the cost of accessing and processing data (see e.g., Agrawal, p. 359, Introduction).

Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Morkel et al. (US Patent No. 10,346,434) in view of Agrawal et al. (NPL entitled “Integrating Vertical and Horizontal  as applied to claims 3, 7-11, and 14 above, and further in view of Pederson et al. (US Publication No. 2012/0166402).

As to claim 4, the limitations of parent claims 1 and 3 have been discussed above. Morkel in view of Agrawal does not specifically disclose wherein: in the selecting of the partition column sets, a conditional clause of the input query is analyzed and one partition column set of the one or more partition column sets is selected based on a result of the analysis when the one or more partition column sets are formed for the selected partition. However, Pederson teaches wherein:
in the selecting of the partition column sets [subsets of columns], a conditional clause of the input query is analyzed and one partition column set of the one or more partition column sets is selected based on a result of the analysis when the one or more partition column sets are formed for the selected partition (see e.g., [0025] for specifying which columns are stored in separate partitions or grouped in one partition and [0026] for this allowing fast and efficient access to a subset of columns that are needed for evaluating predicates and projection (currently, entire rows must be read to apply column predicates and project columns). Predicates are condition expressions. The predicates are analyzed to select the appropriate subset of columns.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the journal-based multi-data-store database of Morkel in view of Agrawal wherein: in the selecting of the partition column sets, a conditional clause of the input query is analyzed and one partition column set of the one or more partition column sets is selected based on a result of the analysis when the one or more partition column sets are formed for the selected partition, as taught by Pederson, for the benefit of allowing fast and efficient access (see e.g., Pederson, [0026]).


the processor is configured to analyze a condition clause of the received query and to select one partition column set of the one or more partition column sets [subsets of columns] based on a result of the analysis when the one or more partition column sets are formed for the selected partition (see e.g., [0025] for specifying which columns are stored in separate partitions or grouped in one partition and [0026] for this allowing fast and efficient access to a subset of columns that are needed for evaluating predicates and projection (currently, entire rows must be read to apply column predicates and project columns). Predicates are condition expressions. The predicates are analyzed to select the appropriate subset of columns.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the journal-based multi-data-store database of Morkel in view of Agrawal wherein: one or more partition column sets are selectively formed for each of the partitions of the data table, and the number of formed partition column sets and the kind of columns forming the partition column sets are different for each of the partitions, as taught by Pederson, for the benefit of allowing fast and efficient access (see e.g., Pederson, [0026]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARA J GLASSER whose telephone number is (571)270-3666. The examiner can normally be reached Monday-Thursday, 10:00am-2:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on (571)272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




01-15-2022



























/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161